Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered January 23, 1980, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, for a hearing to reconstruct the record concerning the defendant’s application to proceed pro se and to waive his right to the assistance of counsel, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, is to conduct the hearing with all convenient speed.
We agree with the People’s contention that this matter must be remitted to the Supreme Court for a hearing to reconstruct the record on the issue of the defendant’s waiver of his right to counsel. One of the issues raised by the defendant is that the trial court, before permitting him to defend himself, did not conduct an inquiry into whether the defendant’s waiver of his right to counsel was knowing and voluntary (cf., People v McIntyre, 36 NY2d 10). That claim cannot be determined from the available trial minutes. Pending the reconstruction hearing, the appeal is held in abeyance. Thompson, J. P., Sullivan, Harwood and Miller, JJ., concur.